DETAILED ACTION
This Office Action is in response to Amendment filed June 22, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 23, it is not clear what the limitation “that” recited on line 10 refers to, because it is not clear whether “that” refers to “an oxidation process to grow a second oxide layer of a second thickness on the second region”, or a step of “employing an oxidation process to grow a second oxide layer of a second thickness on the second region”.
(2) Further regarding claim 23, it is not clear whether the limitation “the thickness of the first oxide layer being increased to a third thickness” recited on lines 10-11 suggests that the oxide layer having the increased thickness or the third thickness has the same material composition as the first oxide layer, because (a) Applicant originally two oxide layers where the top portion would correspond to the first oxide layer and the bottom portion would be a thermal oxide grown during the formation of the second oxide layer rather than the first oxide layer, which suggests that the first oxide layer does not change its composition, being increased to the third thickness.
Claims 24-32 depend on claim 23, and therefore, claims 24-32 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23, as best understood, is rejected under 35 U.S.C. 102(a)(1) or (a0(2) as being anticipated by Ramkumar (US 8,685,813)
inherently results in the thickness of the first oxide layer being increased to a third thickness, because (a) this limitation is indefinite as discussed above, (b) Applicant’s method of increasing the thickness of the first oxide is a thermal oxidation, which is disclosed by Ramkumar, and (c) if Ramkumar does not disclose the increased thickness of the first oxide layer, claim 23 would be further indefinite since Applicant may have not claimed a critical or essential feature to the practice of the claimed invention, wherein the second thickness is less than the first thickness (Fig. 1c) (col. 3, lines 16-19 and col. 3, line 66 - col. 4, line 1); f) forming a first gate structure (structure including 150 or 152 in Fig. 1n) (col. 7, line 44) on the first region (110) of the semiconductor substrate, and forming a second gate structure (structure including 146) (col. 7, line 43) on the second region (104) of the semiconductor substrate; and g) forming a plurality of doped regions (doped regions formed in semiconductor substrate 106 in Fig. 1q) by implanting ions into the semiconductor substrate (106) using the first gate structure as a first hard mask on the first region and the second gate structure as a second hard mask on the second region (col. 7, lines 53-58).

Response to Arguments
Applicant’s arguments with respect to claim 23 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramkumar (US 9,218,978)

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 11, 2021